Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ISRAEL LOPEZ DURAN,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00339-CR

Appeal from the

106th District Court

of Gaines County, Texas

(TC# 97-2883)
M E M O R A N D U M   O P I N I O N

 Israel Lopez Duran attempts to appeal from a judgment adjudicating him guilty of
possession of Monoacetylmorphine.  Finding that Appellant has not complied with Rule 25.2
of the Texas Rules of Appellate Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case:
 
	A defendant in a criminal case has the right of appeal under Code of Criminal
Procedure article 44.02 and these rules.  The trial court shall enter a
certification of the defendant's right of appeal in every case in which it enters
a judgment of guilt or other appealable order. (1)  In a plea bargain case-that is,
a case in which defendant's plea is guilty or nolo contendere and the
punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant-a defendant may appeal only:
 


		(A)  those matters that were raised by written motion filed and
ruled on before trial, or

		(B)  after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a)(2).

	Appellant filed a timely notice of appeal but the notice did not include the trial court's
certification of the defendant's right to appeal as required by Rules 25.2(a)(2) and 25.2(d). 
The Clerk's Office notified Appellant's counsel that a certification had not been filed and
requested that Appellant file an amended notice of appeal within thirty days or the appeal
would be dismissed pursuant to Rule 25.2(d).  See Tex. R. App. P. 25.2(d).  "The appeal must
be dismissed if a certification that shows the defendant has the right of appeal has not been
made part of the record under these rules."  Appellant has not filed an amended notice of
appeal.  Accordingly, the appeal is dismissed.
October 16, 2003
 
							_________________________________
							RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do not publish)

1.   Rule 25.2(d) requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex. R. App. P. 25.2(d).